DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 - 11, filed 11/26/2021, with respect to the art rejections of the claims have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art, either singly or in combination, fails to teach an imaging device comprising a member structure including an ultrasonic emitter configured to emit an ultrasonic imaging signal; and a plurality of flexible members that have varied lengths, from their respective first ends to their respective second ends, to provide different imaging coverage by the plurality of tips that contact the tissue, as recited in claim 1. 
Claims 2 - 15 are allowable by virtue of dependency upon claim 1. 
Regarding claim 16, the prior art, either singly or in combination, fails to teach an imaging system comprising a member structure including an ultrasonic emitter configured to emit an ultrasonic imaging signal, a plurality of flexible members that have varied lengths, and a plurality of tips, disposed at respective second ends of the flexible members, configured to perform imaging, as recited in instant claim 16. 
Claims 17 - 20 are allowable by virtue of dependency upon claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793